OPINION ON THE STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of delivery of a controlled substance, and punishment was assessed by the trial court at twenty-five years confinement plus a $1,000.00 fine. His conviction was reversed by the Court of Appeals and remanded for a new trial. Carrillo v. State, 821 S.W.2d 697 (Tex.App — Dallas 1991).
The State raises two grounds for review before this Court. After careful consideration, we refuse the petition. However, as is true in every case in which discretionary-review is refused, our refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse the State’s petition for discretionary review.